Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees First Savings Bank Northwest Savings Plan We consent to the incorporation by reference in the Registration Statement (No. 333-149292) on Form S-8 of First Financial Northwest, Inc. of our report dated June 30, 2014, relating to the financial statements and supplemental schedule of the First Savings Bank Northwest Savings Plan which appear in the Annual Report on Form 11-K for the year ended December 31, 2013. /s/ Moss Adams LLP Everett, Washington June 30, 2014
